Luke, J.*
McCollum was convicted of violating the prohibition statute. He asks a new trial upon two grounds: (a) because the evidence does not authorize the verdict, and (5) because of newly discovered evidence. The conviction was dependent wholly upon circumstantial evidence. The evidence, while throwing suspicion of guilt upon the accused, does not meet the requirement of law as to conclusiveness. For the reason that the evidence did not authorize the conviction, it was error for the court to overrule the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.